Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 2/16/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of all claims 1-27 can be made without serious burden.  This is not found persuasive because claims 1-20 in Invention I drawn to a method of harvesting energy associated with a memory device using an inductor, whereas claims 21-26 in Invention II drawn to an apparatus having first and second array coupled with a switching component and an inductor and claim 27 in Invention III drawn to an apparatus having first and second inductors coupled with first and second voltage references.  Structure of apparatus in Inventions II and III are different.  Moreover, method claimed in Invention I can be used with other type of memory (apparatus) that have different structure compare to that claimed in Inventions II and III.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bangert (US 2005/0105468).
Bangert discloses (Fig. 1) a method, comprising: harvesting energy associated with a memory device (Rc) using an inductor (L); routing current (Iwrite from Mux 5) from the inductor (L) to a component (of the memory device (Rc), wherein the routed current is based at least in part on the energy harvested using the inductor (L); and operating the component (Mux 5) of the memory device based at least in part on the routed current (see also paragraph [0029-0055], claims 4, 9, 15).
Bangert also teaches method of claim 1, further comprising: routing a second current (I write to E2, Fig. 1) to a second component (Mux 2) of the memory device, wherein the second current passes through the inductor (L connected to E2) and the harvesting is based at least in part on the second current passing through the inductor; decoupling the inductor from the second component (Mux 2 through switch S coupled to C2) of the memory device; and coupling the inductor with the component, wherein routing the current from the inductor to the component is based at least in part on coupling the inductor with the component (see also paragraph [0029-0055]) as recited in claim 2.
Bengert also discloses the method of claim 1, further comprising: determining to increase an amount of power supplied to the component of the memory device (by combining all I write current from Mux 2, 3, 4, 5), wherein routing the current from the inductor to the component is based at least in part on the determining (see also paragraph [0029-0055]) as recited in claim 3.
Bengert also discloses the method of claim 1, wherein the component of the memory device comprises a driver (Mux 5) for an access line (BL) coupled with a memory cell, and wherein the operating comprises: activating the access line using the driver and based at least in part on the routed current; and reading or writing the memory cell based at least in part on activating the access line (see also paragraph [0029-0055]) as recited in claim 5.
Bengert further discloses the method of claim 1, wherein the component of the memory device comprises an access line (Mux 5) coupled with a memory cell, and wherein the operating comprises: writing a memory value to the memory cell via the access line and based at least in part on the routed current (see also paragraph [0029-0055]) as recited in claim 6.
Bengert further discloses the method of claim 1, further comprising: routing a second current through (I write from Mux 2) a second inductor (L coupled to Mux 2 through switch S, Fig. 1) , wherein the inductor is inductively coupled with the second inductor (through BL, WL, Mux 5, Mux 2), and wherein the energy harvested using the inductor is based at least in part on the second current through the second inductor as recited in claim 10 (see also paragraph [0029-0055]).
Allowable Subject Matter
Claims 4, 7-9, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUNDERSON et al. (US 3,195,114) disclose data-storage means for storage of information or data presented in binary form, and more specifically to magnetic data-storage means and the method of operation thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824